weintraub tobin chediak coleman grodin

LAW CORPORATION

Casl 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page1lof42 Page ID#:1

Co Oo ON O OD BR WH NY —

NO PO NY HN NY DY NY NO NP FP YF FT SFP PF PF PS OF lc lhl
oO nN O OO FF WwW NY | DO UDO DOD N BO OF FF WD NY

Dale C. Campbell, California State Bar Number 99173
dcampbell@weintraub.com

Giles G. Judd, Jr., California State Bar No. 318346
judd@weintraub.com
EINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
Law Corporation
400 Capitol Mall, 11th Floor
Sacramento, California 95814
Telephone: 916.558.6000
Facsimile: 916.446.1611

Jonathon D. Townsend, California State Bar Number 293918
Jonathon.townsend@wbd-us.com

WOMBLE BOND DICKINSON (US) LLP

555 Fayetteville Street, Suite 1100

Raleigh, North Carolina 27601

Telephone: 919.755.2175
Facsimile: 919.755.6173

Attorneys for Defendant Motorola Mobility, LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANDREW ROACH, an individual,
Plaintiff,

Case No.

NOTICE OF REMOVAL

v.

|
MOTOROLA MOBILITY, LLC, a DELAWARE _}
limited liability company; and DOES 1-20, )
)
)
)

inclusive,

Defendants.

 

 

TO THE CLERK OF THE COURT, AND TO ALL PARTIES AND THEIR ATTORNEYS OF
RECORD:

PLEASE TAKE NOTICE that defendant Motorola Mobility, LLC (“Motorola”) hereby
removes to this Court the action described below.
1. On or about October 28, 2018, plaintiff Andrew Roach (“Plaintiff”) filed a civil

lawsuit against Motorola in the Superior Court for the State of California, County of

 

{2566362.DOC;} ] Notice of Removal

 
weintraub tobin chediak coleman grodin

LAW CORPORATION

Cas

—

Co OO ON WO OO HR WHY NY

on oO Oo FF WO NY | OU HOD ON DO TD FP W NY

 

» 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 2 of 42 Page ID #:2

Los Angeles, styled Andrew Roach v. Motorola Mobility, LLC, Case No. 18-STCV-02506 (the
“State Court Action”). A copy of the complaint is attached hereto as Exhibit A.

2. On November 2, 2018, Plaintiff served a copy of the summons and complaint
on Motorola. A copy of the summons is attached hereto as Exhibit B.

ol. The complaint did not state the amount of damages sought by Plaintiff, nor was
the amount in controversy ascertainable from the face of the complaint.

4. Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over this
action by reason of diversity of citizenship and the amount in controversy exceeding the sum of
$75,000, exclusive of interest and costs, to be shown as follows:

a. Plaintiff is a citizen of the State of California;

b. Motorola is a Delaware limited liability company, and no member of
Motorola is a citizen of the State of California; and

C. The matter in controversy exceeds the sum or value of $75,000, exclusive
of interest and costs. Plaintiff has alleged two state law claims and seeks actual, punitive, and
statutory damages, attorneys’ fees and costs, and the profits attributable to Motorola’s alleged
unauthorized use of Plaintiff’s likeness. On February 5, 2019, Plaintiff's counsel emailed a
setilement demand to Motorola demanding $250,000 to settle this case. According to
Plaintiff, this amount is a reasonable estimate of his claim based on legal precedent and
Plaintiff’s potential recovery for emotional distress, economic harm, punitive damages and
attorneys’ fees.

5. Motorola timely tiled this Notice of Removal because the face of the complaint
did not state the amount in controversy and Motorola filed this Notice of Removal within
30 days of receiving Plaintiff's demand letter. See 28 U.S.C. § 1446(b)(3) (“[I]f the case stated
by the initial pleading is not removable, a notice of removal may be filed within 30 days after
receipt by the defendant, through service or otherwise, of a copy of an amended pleading,
motion, order or other paper from which it may first be ascertained that the case is one which
is or has become removable.”); Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876 (9th Cir.

2010) (“We have held that a demand letter sent during the course of the state court action can

 

{2566362.DOC;} 2 Notice of Removal

 
weintraub tobin chediak coleman grodin

LAW CORPORATION

| 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 3of42 Page ID#:3

Do 0 DON OB OO FP WH HY —

mmm mm eel
& Ww NO —

 

constitute “other paper” within the meaning of section 1446(b) if it reflects a reasonable
estimate of the plaintiff’s claim.”)

6. Promptly after filing this Notice of Removal, Motorola will give written notice of
the removal to Plaintiff through his attorneys of record in the State Court Action and to the
Clerk of the Superior Court for the State of California, County of Los Angeles, as required by
28 U.S.C. § 1446(d).

7. As required by 28 U.S.C. 1446(a), the following documents filed in the State
Court Action are attached hereto:

e Exhibit A: Complaint
e Exhibit B: Summons served on Motorola
e Exhibit C: Civil Case Cover Sheet
e Exhibit D: Notice of Case Assignment
e Exhibit E: Proof of Service of Summons
e Exhibit F: Notice of Case Management Conference
e Exhibit G: Order to Show Cause Failure to File Proof of Service
e Exhibit H: Notice of Case Reassignment and Order for Plaintiff to Give Notice
e Exhibit I: Motorola’s Answer to the Complaint
8. By tiling this Notice of Removal, Motorola does not waive, and hereby expressly

reserves, the right to assert any defense available to it.

Dated: February 8, 2019 Respecttully submitted,
WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN

Law Corporation

By:__/s/ Dale C. Campbell
Dale C. Campbell
California State Bar No. 99173

Attorneys for Defendant Motorola Mobility, LLC

 

{2566362,.DOC;} 3 Notice of Removal

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 4of42 Page ID #:4

EXHIBIT “A”
 

 

. Case 2:19-cv-00988-ODW-DFM Document 1

Filed 02/08/19 Page 5of42 Page ID#:5

 

 

 

1 | Neville L. Johnson (SBN 66329)
Douglas L. Johnson (SBN 209216) .
2 | Ronald P. Funnell (SBN 209897) COnIGNAL PED
3 | Arun Dayalan (SBN 225255) * Superior Court of Caltfor-
JOHNSON & JOHNSON LLP = at any
4] 439 North Canon Drive, Suite 200 OCT": Be
Beverly Hills, California 90210 “A
5 | Telephone: (310) 975-1080 Sa Car canes mcs
6 | Facsimile: (310) 975-1095 BY: Jal Lace Mees
Email: njohnson@jjllplaw.com
7 ‘ djohnson@jjllplaw.com
rfunnell@jjliplaw.com
8 adayalan@jjllplaw.com
9 | Bassil A. Hamideh (SBN 261233)
19 | THEHAMIDEH FIRM, P.C.
1801 Century Park East, Suite 2400
1] Los Angeles, California 90067
Telephone: (310) 556-9687
12 | Facsimile: (310) 733-5699
13 | Email: bhamideh@hamidehfirm.com
14 | Attorneys for Plaintiff
15 Andrew Roach
. SUPERIOR COURT FOR THE STATE OF CALIFORNIA... a6
16 . 1987 y025
COUNTY OF LOS ANGELES -
17 ar: =a 4
. yo. Ue
1g | ANDREW ROACH, an individual, | Case No.: 4ESTC:<:
20 vs. _ 1, COMMON LAW MISAPPROPRIATION
; MOTOROLA MOBILITY, LLC., a ’ OF LIKENESS: and
21 | DELAWARE corporation; and 2. VIOLATION OF CALIFORNIA CIVIL
97 | DOES 1-20, inclusive, . CODE §3344 (STATUTORY
! MISAPPROPRIATION OF LIKENESS)
93 Defendants.
24
95 DEMAND FOR JURY TRIAL
26
27 SN > S
t ‘ }
28 ko ©) [= VY

 

 

COMPLAINT

 

 
 

, Case 2:19-cv-00988-ODW-DFM Document 1 Filed 02/08/19 . Page 6 of 42 Page ID #:6

o Oo TI DH MH F&F WwW WH

Nb NM NHN YY NY YN FH HY SF eH DB
onNaAwWA YD NH HE SCE wORAGDRESaAIS

 

Plaintiff alleges on information and belief as follows:
1. Plaintiff Andrew Roach (“Plaintiff”) is, and at all relevant times was, an

individual who resides in the County of Los Angeles.

2. On information and belief, Defendant Motorola Mobility, LLC. (“Motorola”
or “Defendant”), is and at all relevant times was, a corporation organized under the laws
of the State of Delaware and does substantial business in the County of Los Angeles.

3. Defendants Does | through 20 are sued herein by fictitious names for the
reason that their true names are unknown to Plaintiff. Plaintiff will seek leave to amend
this complaint to allege the true names and capacities of these Defendants when the same
have been ascertained. Plaintiff is informed and believes and based thereon alleges that
these fictitiously named Defendants are responsible in some manner for the actions and
damages alleged herein. |

4. Plaintiff is further informed and believes and based thereon alleges that
Defendants at all times herein were the agents, employees, servants, joint venturers,
and/or co-conspirators of each of the other remaining Defendants, and that in doing things
herein alleged were acting in the course and scope of such agency, employment, joint
venture, and/or conspiracy.

5. Plaintiff is further informed and believes and based thereon alleges that the
acts and conduct herein alleged of each such Defendant were known to, authorized by,
directed by, and/or ratified by the other Defendants, and each of them and the officers,
directors and/or managing agents of Motorola and that they acted in conspiracy with each
other so all of said Defendants are jointly and severally liable to Plaintiff hereunder.

Ml
Mt
Mf
Mt
Hit

COMPLAINT

 

 

 
 

 

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 7 of 42 Page ID#:7

oO Oo TD Hr Hh WwW DP =

YM WRN NN bh —-
oI aAnNESR UNE SODA ARSE IS

" commercial purposes in connection with the marketing of Motorola's mobile device(s) for

 

ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

6. Plaintiff is an active model whose image is featured in many television

 

commercials and print advertisements throughout the world. The use of Plaintiff's image
has significant commercial value.

7. Motorola is a company that sells mobile telecommunication devices and
other technology throughout the world, including throughout Los Angeles County.

8. In or about March 2016, Motorola hired Plaintiff through Los York, LP
(“Los York”) to be photographed in Los Angeles for Motorola’s commercial purposes.

Motorola through Los York entered into an agreement to use Plaintiff's image for

no more than a one-year period. The terms of this agreement were negotiated in Los
Angeles, California. Any additional usage was subject to further negotiation directly with
Plaintiff. Motorola’s marketing materials containing Plaintiff's image were shot in Los
Angeles, California over two days in March 2016. Motorola then displayed Plaintiff's
image to the public for its commercial purposes beginning in or about May 2016.

9. In or about April 2017, as the expiration date for the one-year agreement
was approaching, Plaintiff contacted Los York to inform them that the expiration of the
agreement allowing Motorola to use Plaintiff's image for a commercial purpose was soon
coming to an end. Los York then notified Plaintiff that Motorola was declining to
negotiate an additional license to use Plaintiff's image and that Motorola’s use of
Plaintiff's image would cease before the expiration of the term.

10. On or about May 17, 2017, the agreement between Motorola and Plaintiff
expired. Motorola continued to use Plaintiff's image without any jegal right to do so and
without Plaintiff's consent for its commercial purposes even though it promised to
terminate such use before the expiration of the term.

. 11. After the expiration of the agreement on May 17, 2017, Motorola did not

have authorization, consent, or a license to use Plaintiff's image in any manner

 

2
COMPLAINT

 
 

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 8 of 42 Page ID #:8

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo co ~~ Nn wr kk WwW Ww BS

 

whatsoever, including for the promotion, marketing and advertising of its goods and
Services,

12, After the expiration of the license on May 17, 2017, Motorola never reached
out to Plaintiff to obtain his consent or authorization for the use of his image and likeness.
13. Motorola has used and re-used, published and re-published Plaintiff's

images since expiration of the license without Plaintiff's consent for the purposes of
advertising and promoting its products, Motorola extensively used Plaintiff's image and
photographs, without Plaintiff's consent, for advertising and commercial gain.

14. In each instance where the unauthorized uses occurred, Motorola made a
conscious, deliberate choice to continue, renew, and/or expand the commercial uses of
Plaintiff's image and/or likeness.

FIRST CAUSE OF ACTION
COMMON LAW MISAPPRORPIATION OF LIKENESS
(Against All Defendants)

 

15. All previous allegations are re-alleged and incorporated herein by reference.

16. Motorola used Plaintiff's image to promote, market, and advertise its goods
and services without Plaintiff's authorization or consent. Motorola specifically used
Plaintiff's images to promote, market and advertise mobile devices.

17. Motorola did not have a license, authorization, or consent to use Plaintiff's
image in any manner after expiration of the original agreement.

18. Motorola’s knowing use of Plaintiff's image to promote its products was to
Motorola’s commercial or other benefit.

19. As a proximate result of the foregoing, Plaintiff has suffered actual
damages, including emotional distress damages, in an amount to be proved at trial but in
any event in excess of the jurisdictional threshold of the Superior Court. In addition,
Motorola has been unjustly enriched by its use of Plaintiff's image. Therefore, Plaintiff
seeks disgorgement of profits and/or imposition of a constructive trust on the monies

3
COMPLAINT

 

 
 

_ Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 9of42 Page ID #:9

Oo eo NW A FB WW HB &

Nb NNN HD HN ms
2I3IAnDARONX SERS TARDEDE AS

 

obtained by Motorola from the unauthorized use.
20. Motorola knew that it needed a license to use Plaintiff's image. Motorola

had a license and permitted it to expire. Motorola knew that it did not have a license and

| did not make any attempt to notify Plaintiff that his image would continue to be used.

Instead, Motorola intentionally used the images without consent. As such, Motorola’s
conduct as described herein was done with a conscious disregard of Plaintiff's rights, with
the intent to vex, annoy, and/or harass Plaintiff and to unjustly profit from the use of
Plaintiff's image. Such conduct was unauthorized and constitutes oppression, fraud,
and/or malice under California Civil Code § 3294, entitling Plaintiff to an award of
punitive damages in an amount appropriate to punish or set an example of Motorola in an
amount to be determined at trial.
SECOND CAUSE OF ACTION
VIOLATION OF CIVIL CODE § 3344
(Against All Defendants)

21. All previous allegations are re-alleged and incorporated herein by reference.

22, Motorola knowingly used Plaintiff's image to promote, market, and
advertise its goods and/or services, specifically mobile devices, without Plaintiff's
authorization or consent.

23. Motorola knowingly used Plaintiff's images to its commercial or other
benefit. .

24, Asa proximate result of the foregoing, Plaintiff has suffered actual
damages, including emotional distress damages, in an amount according to proof at trial
but in any event in excess of the jurisdictional threshold of the Superior Court.

25. As a proximate result of the foregoing, Plaintiff also seeks as damages any
profits from Motorola’s unauthorized use of Plaintiff's images that are attributable to the

use.
26. Motorola knew that it needed a license to use Plaintiff's image. Motorola

4
COMPLAINT

 

 
 

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 10 of 42 Page ID #:10

Oo DTN A BP WwW NH

10
7
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26
27
28

 

had a license and permitted it to expire. Motorola was put on notice by Plaintiff that
Plaintiff would not let his images be used without consent. Motorola knew that it did not
have a license and did not make any attempt to notify Plaintiff that his image would
continue to be used. Despite this knowledge, Motorola intentionally used the images
without Plaintiff's knowledge or consent. As such, Motorola’s conduct as described
herein was done with a conscious disregard of Plaintiff's rights, with the intent to vex,
annoy, and/or harass Plaintiff and to unjustly profit from the use of Plaintiff's image.
Such conduct was unauthorized and constitutes oppression, fraud, and/or malice under
California Civil Code §3294, entitling Plaintiff to an award of punitive damages in an
amount appropriate to punish or set an example of Motorola in an amount to be
determined at trial.

27. Plaintiff also seeks an award of attorneys’ fees and costs pursuant to Civil
Code § 3344(a).

PRAYER FOR RELIEF
Plaintiff prays for judgment against Motorola, and each of the other Doe

 

defendants, as follows:
Qn the First Cause of Action:

 

1. For actual damages

2. For punitive damages

3. For a constructive trust
On the Second Cause of Action:

1. For actual damages

2. For punitive damages

3. For statutory damages

4. For attorneys’ fees and costs

5. For Defendant’s profits attributable to the unauthorized use
Mit

COMPLAINT

 

 
 

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 11 of 42 Page ID #:11

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo RPAH MN Bw bp

 

On all Causes of Action:
1. Fora constructive trust

 

2, For pre-judgment interest
3. For costs of suit :
4. For such other legal and equitable relief as the Court may deem proper under the

circumstances.

DATED: October 25, 2018 JOHNSON & JOHNSON LLP

By Anon

Dougias L. Johfison
Arun Dayalan
Attorneys for Plaintiff
Andrew Roach

DEMAND FOR JURY TRIAL
Plaintiff hereby demands a trial by jury.

 

DATED: October 25, 2018 JOHNSON & JOHNSON LLP

Douglas L. Jofinson
Arun Dayalan
Attorneys for Plaintiff
Andrew Roach

COMPLAINT

 

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 12 of 42 Page ID #:12

EXHIBIT “B”

 
 

 

jCase 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page.13 of A2 Page ID #:13

“ ll affk [Sap

 

. SUM-100
(CITACION JUDICIAL) eee
NOTICE TO DEFENDANT: CONF nT FILED
_ (AVISO AL DEMANDADO): OF court of Catone

MOTOROLA MOBILITY, LLC., a DELAWARE corporation; and - aan
. DOES 1-20, inclusive, got 26 208

YOU ARE SEING SUED BY PLAINTIFF: “2 art

(LO ESTA DEMANDANDO EL DEMANDANTE): p. carter, Exeentive iiicer/Cierk ot Co

ANDREW ROACH, an individual, py: Judi Lara, Deputy

 

NOTICE! You have been sued. Tha court may decide against you without your being heard unless you respond within 30 days. Read the Information

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
Served on the plaintiff. A Istter or phone call will not protect you. Your writian response must be In proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response, You can find these court forms and more Information at tha Calfornia Courts
Online Self-Help Center (www. courtinfo.ca, gowselihelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fea, ask
the court derk for a fee walver form. If you do not file your response on time, you may lose the case by default, and your wages, monsy, and property
may be taken without further waming from the court.

There are other legal requirements. You may want to call an attomey right away. If you do not know an attomey, you may want to call an attomey
raferral service. If you cannot aiford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can focate
these nonprofit groups at the California Legal Services Web site (www. kawhelpcailfomia.org), tha Cafifornla Courts Onllna Self-Help Center
(www.courtinio.ca. gow/selhelp), or by contacting your loca! court or county bar association. NOTE: The court has a statutory lien for walved fees and
costs on any settlement or arbitration award of $10,000 of more in a civil case. The court's flan must be paid before tha court will dismiss the case.
Se ne Si no responde dentro de 30 dias, fa corte puede decidir en su contra sin escuchar su versién. Lea la informacion a
con

Tlene 30 DIAS DE CALENDARIO despuss de qua ig entreguen esta cltacién ¥ Papeles legeles pare presentar una respuesta por escrito en esta
carte y hacer que se entregue una copia al demandante. Una carte o una llamada telefanica no io protegen. Su respuesta por escrito tlene que estar
8n formato jegal carrecto si desea que procesen su caso en fa corte. Es posible que haya un formulario que usted pueda user para su respuesta.
Puede encontrer estos formufarios de ta corte y miis informacion en el Centro de Ayuda de las Cortes de Califomia {vwww.sucorte.ca.gov), en fa
biblioteca de leyes de su condado o en ia corte que je quece més cerca. Si no puede pagar la cucts de presentacién, pida el secreterio de ia corte
que fe dé un formuierio de exencién de pago de cuctes. Sino prasania su respuesta a tempo, puede parder ef caso por incumplimiento y [a corte le
podré quifar su sueldo, dinero y bianes sin més edvertencia.

Hay otros requisites legales. Es recomendabie que tame a un ebegado Inmediatamente. SI no conoce a un abogado, puede Jemar a un servicio de
remision a ebogados. 8! no puede pagar e un ebogado, es posible que cumpla con los requisitos para obtener servicios legates gratuites de un
Programa de servicios legaies sin fines de fucro. Puede encontrar estos grupos sin fines de lucro en ef sitio web de California Legal Services,

(www _lawhelpealifomia.ongy), en ef Centro de Ayuda do fas Cortes de California, (www-.sucorte.ca.gov) 0 paniéndose en contacto con la corte o ef
colegio de abogados locales: AVISO: Por lay, la corte tiene derecho a reciamar ias cuotas y fos costos axentos por imponer un gravamen sobre
cualquier recuperactin de $10,000 6 mas de valor recibida mediante un acuerdo a una concesién de arbitraje en un caso de derecho civil. Tiene que

pagar el gravamen de la corte antes de que Ja corte pueda desachar ef caso. .
The name and address of the court is: am SST CV0250G
(El nombre y direccién da Ie corte es): Stanley Mosk Courthouse == me,

111 North Hill Street, Los Angeles, CA 90012

 

 

 

 

 

The name, address, and telephone number of plaintiff's attomey, or plaintiff without an attomey, is:
(Ei nombre, la direccién y ef nimero de teléfono del abogado de! damandante, o dal demandante que no tiene ado, @s):
Neville L. Johnson, Johnson & Johnson LLP, 439 N. Canon Dr., Suite 200, Beverly a

DATE: nt Clerk, b , Deputy
(Fecha) oct @ 6 SHERRI R. CARTER socretorio) (Adjunto)

(For procf of service of this summons, use Proof of Service of Summons (form POS-010),)

(Para prueba de entrega de asta citation use ef formulario Proof of Service of Summons, (POS-0T0).
NOTICE TO THE PERSON SERVED: You are served

BEA 1. ("~} as an individual defendant.

- 2. (£5) as the person sued under the fictitious name of (specify):

_ 3. BS) onbehatf of (specify): M otorola Nobility LLC

under. PSJ]° CCP 418.10 (corporation) [7] CCP 416.60 (minor)
[J CCP 416.20 (defunct corporation) L_] CCP 416.70 (conservatee)
(=) CCP 416.40 (association or partnership) (_] CCP 416.90 (authorized person)

4. Berea ban necin (date: [ff / Lf. ( f

= f
Form Adopted fr Marcatoy Use SUMMONS

 

 

 

 

 

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 14 of 42 Page ID #:14

EXHIBIT “C”

 
 

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 15o0f42 Page ID #:15

 

 

 

 

 

 

 

 

 

 

 

_# CM-040
-“Nevillet. Johnson (SBN 66335) 7 Douplas Ly febnson 309216 FOR COUNTUSE ONLY
Ronald P. Funnel (SBN 209897) / Arun Dayalan (SBN 225255) Con -
Johnson & Johnson LLP _ ; _ ORG MEO Cop
439 North Canon Drive, Suite 200, Beverly Hills, California 90210 Superior NAL Pig
TELEPHONE NO.; fe 10) 975-1080 Faxno: (310) 975-1095 Serene, Out OF Califo,
ATTORNEY FOR Wane: Plaintiff, Andrew Roach wr Ana le
[SUPERIOR COURT OF CALIFORNIA, COUNTY CF Tos Angeles . =
smeecraooress: 11] North Hill Street ocr 28 2019
MAILING ADORESS: 140 A. varie, wi
cry anpzp cove: Los Angeles, CA 90012 7 Nye gi tttite ltteer
sencrname: Stanley Mosk Courthouse *° S081 Lary De TK Of Cour,
. CASE NAME: Duty
Roach v. Motorola Mobility, LLC. . .
CIVIL CASE GOVER SHEET Complex Case Designaton | SESTCVUSHU6 |
ao amt. | Cel counter (2) soinder
demanded demanded is Filed with first appearance by defendant | “=
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) OEFT:
ftems 1-6 below must be compiated (ses instructions on page 2).
4, Check one box below for the case type that best describes this case:
Auto Tort Contract Provisionaily Complex Clvil Litigation
Auto (22) . Breach of contractwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)}
Uninsured motorist (48) {__] Rute 3.740 collections (09) [] Antitrustyrrade regulation (03)
Other PUPDAWD (Personal Injury/Property Other collections (05) Construction defect (10)
DamageWrongful Death) Tort Ingurence coverage (18) Mass tort (40)
Asbestos (04) (3) otter contract (37) [_) securities tigation (28)
Product labllity (24) Real Proporty L_] EnvironmentalrToxic tart (30)
Madical matpractica (45) [_] Eminent domatvinverse {__] insurance co claims arising from the
(J otter Puprwo (23) condemnation (14) above listed onally complex case
Non-PUPDWD (Other) Tort” (] wrongful eviction (33) types (41)
Business tort/iunfatr business practice (07) Other real property (26) Enforcement of Judgment
[_] chi rights (08) Unlawful Detalner (J Enforcement of fudgment (20)
Defamation (13) Commercial (31) Miscellaneous Civil Complaint
Fraud (16) [_] Restoentiat (22) ‘ CO acogy
Intellectual property (18) C1] pugs (38) [J other complaint (nai specified above) (42)
Professional negligence (25) dudicial Review = Pape Civil Petition
Other non-PUPD/WD tort (35) Asset forfeiture (05) Partnership and corporate governance (21)
Employment (J Petition re: arbitration award (11) , soled
Wrongful termination (38) [_] wit of mandate (02) [J omer pestion trot a
[_] other emptoyment (15) [-] Other judicial review (39)

 

 

2. Thiscase L_Jis [yJisnot complex under mule 3.400 of the California Rules of Court. If the case Is complex, mark the
factors requiring exceptional judicial management.
a. CJ Large number of separately represented parties d. | Large number of witnesses
b. CI Extensive motion practice raising difficult or novel _e. CJ Coordination with related actions pending in one or more courts

issues that will be time-consuming to rasolve in other counties, states, or countries, or in a federal court
c. L_] Substantial amount of documentary evidence f. [) substantia! postiudgment judicial supervision
3. Remedies sought (check all that apply): a[_¥] monetary ».[__] nonmonetary; dectaratory or injunctive relief _c. [7 Jpunitive
4, Number of causes of action (specify): 2
5. This case CL) is isnot aclass action suit.
6. if there are any known related cases, file and serva a notice of related case. (You may use

 
  
  
  
  

Date: October 26, 2018

Arun Dayalan

(TYPE OR PRINT NAME)_ _
NOTICE

« Plaintiff must file this cover sheet with the first paper filed in tha action or proceeding (except small claims casas or cases filed
under the Probate Code, Family Cade, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions. ,

® File this cover sheet in addition to any cover sheet required by loca! court rule.

© if this case is complex under mule 3.400 et seq. of the Califomia Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

® Uniess this is a collections case under rule 3.740 or a campiex case, this cover sheet will be used for stat tj

Forma Adopted bar Mandstory Use CIVIL CASE COVER SHEET Cat, Ribas of SRE aA SSO Sa eee Say
CM-010 (Rev. uly 1, 2007] www.courtinio.ce.gov

 

 
 

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 16 of 42 Page ID #:16

CM-010

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example,

complete and file, along with your first paper, the Civii Case Cover Sheet contained on page 1.

statistics about the types and numbers of cases filed. You must complete items 1 through 6 0
one box for the case type that best describes the case. If the case fits both a general and a
check the more specific one. If the case has multiple causes of action,
To assist you in completing tha sheet, examples of the cases that belo
sheet must be filed only with your initial paper. Failure to file a cover
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Cal
To Parties in Rule 3.740 Collections Cases. A"
owed in a sum stated to be certain that is not more

a complaint) in a civil case, you must
This information will be used to compile
nthe sheet In item 1, you must check

more specific type of case listed In item 1,
check the box that best indicates the primary cause of action.

ng under each case type in item 1 are provided below. A caver

sheet with the first paper filed in a civil case may subject a party,

ifornia Rules of Court.

collections case” under rule 3.740 is defined as an action for recovery of money

than $25,000, exclusive of interest and attorney's fees, arising from a transaction In

which property, services, or money was acquired on credit. 4 collections case dees not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-servica requirements and case management cules, unless a defendant files a responsive pleading. A rule 3.740 collections

case will be subject to the requirements for service and obtaining a judament in rule 3.740.

To Parties In Complex Cases. In complex cases only,
case is complex. if a plaintiff believes the case is comple
completing the appropriate boxes in items 1 and 2. Ifa pl
complaint on all parties to the action. A defendant m:
plaintiffs designation, a counter-desi

the case is complex.
Auto Tort

| Death
Uninsured Motorist (48) (i the
case involves an uninsured
motorist claim subject to
arbiration, check this Hem
instead of Auto)
Other Pi/PDAWD (Persona Injuzy/
Property DamagefWrongful Death)
Tort
Asbestos (04)
Asbestos Property Damage
Asbestos Personal Injury/
Wrongful Death
Product Liability (not asbestos or

Physicians & Surgeons
Other Profasstona! Health Care
Mafpractice
Other PUPDAND (23)
Premises Liability (e.g., slip
ind

a
intentional Bodily Injury/PDAWD
(@.g., assault, vandalism)
Intentional Infliction of
Emotional Distress
Negligent Infilction of
Emotional Distress
Other PU/POAWD
Non-PUPDAWD (Other) Tort
Business Torl/fUnfalr Business
Practice (07)
Civil Rights (e.g.. discrimination,
false arrest) (not civit
harassment) (08)
a (e.g., slander, fibel)
13)
Fraud (16)
Inteflectual Property (19)
Professional Negligence (25)
Legal Malpractice
Other Professional Matpractice
(not medicat or legal}
Other Non-PYPD/AWO Tent (35)
Employment
Wrongful Termination (36)
Other Employment (15)

CM-O10 fev. July 1. 2007)

Auto (22}-Personal Injury/Property :
Da

CASE TYPES AND EXAMPLES
Contract
Breach of Contract/Warranty (06)
Breach of Rental/Lease
Contract (not unfawful detainer
or | eviction)
Contractwanenty Breach-Seller
Plaintiff (nol fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of Contract/Warranty
Collections (e.9., money owed, open
book accounts) (09)
Coflaction Case-Seller Plaintiff
Other Promissory Note/Collections

Case

Insurance Coverage (not provisionaly
complex) (18)

Auto Subrogation
Other Coverage

Other Contract (37)
Contractua! Fraud
Other Contract Dispute

Real Property

Eminent Domaln/inverse
Condemnation (14)

Wrongful Eviction (33}

Other Real Property (e.9.. quiat tide) (26)
Writ of Possession of Real Property
Morigage Foreclosure
Quiet Titte
Other Real Property (not eminent
domain, landiondfenant, or

foreclosure)

fe
Unlawfut Ootalner

Commercial (31)

Residentiat (32)

Drugs (38) (if tie case involves ifagal
rugs, check this item; otherwise,
report as Commercial or Residential

Judicial Review

Asset Forfeiture (05)

Pefition Re: Arbitration Award (11)

Whit of Mandate (02)
Writ-Admintstrative Mandamus
Writ-Mandamus on Limited Court

Case Matter
Writ-Other Limited Court Casa
Review

Other Judicial Review (39)

Review of Heatth Officer Order
Notice of Appeal-Labor

partes must also use the Civil Case Cover Sheet to designate whether the
x under rule 3.400 of the California Rutes of Court, this must be Indicated by
aintiff designates a case as complex, the cover sheet must be served with the
ay file and serve no later than the time of its first appearance a joinder in the
ignation that the case is not complex, or, if the plaintiff has made no designation, a designation that

Provistonally Complex Civil Litigation (CaL
Rules of Court Rules 3.400~3.403)

Antitrust/Trade Regulation (03)
cial Involving naea ro (40)
SS

Securities Litigation (28)

Environmental/Toxie Tort (30)

Insurances Coverage Claims
(arising from provisionally complex
case type listed above) (41)

Enforcement of Judgment

Enforcement of Judgment (20)

sae of Judgment (Out of

Confession of Judgment (non-
domestic
Sister State Judgment
Administrative Agency Award
(not unpaid taxes)
Petitian/Centification of Entry of
Judgment on Unpald Taxes

Othaz Enforcement of Judgment

Miscellaneous Civil Comptaint
RICO (27)
Other Complaint (not specified
above) (42)
Declaratory Retief
injunctive Relief Oniy noe
harassment}
Mechanics Lien
Other Commercial Complaint

Case (non-tortinon-complex)
One Ci) Complaint

Miscellaneous Civil) Petition
Partnarship and Corporate
Govamance (21)
Other Petition (not specified
above) (43)
Civil Harassment
Workplace Violence
Elder/Dependent Aduit
Abuse
Election Contest
Petition for Name Change
Petition for Relief From Late
Claim

Other Ci Petition

 

Commissioner Appeats
CiVIL CASE COVER SHEET

Page 2 of 2

 

 
 

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 17 of 42 Page ID #:17

 

CASE NUMBER

SPATTER ach v, Motorola Mobility, LLC.
CIVIL CASE COVER SHEET ADDENDUM ¥S :

STATEMENT OF LOCATION
(CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO. COURTHOUSE LOCATION)

 

 

 

 

 

 

 

This form Is required pursuant to Local Rule 2.3 In all new clvil case filings In the Los Angeles Superior Court.

 

Step 1: After completing the Civil Case Cover Sheet (tudicial Council form CM-010), find the exact case type in
Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

Step 3: In Column C, circle the number which explains the reason for the court filing location you have

 

 

chosen.
| Applicable Reasons for Choosing Court Filing Location (Column C) |
1. Class actions must be fited In the Stanley Mosk Courthouse, Central District, 7. Location where pafitioner resides.
2. Permissive filing In central distriet. 8. Location wherain defendantirespondent functions wholly.
3. Location where cause of action arose. 9. Location where one or mora of the parties reside.
4. Mandatory personal injury filing in North District. 10. Location of Labor Commissioner Office.
. _. 11. Mandatory filing location (Hub Cases — unlawful detainer, limited
5, Location where performance required or defendant resides. non-coilection, limited collection, or personal injury).

. 6, Location of property or permanently garaged vehicle.

e

 

 

 

 

 

 

A. , , B . . _¢ -. . 2 ,
Civ! Case Cover Sheet. | » gs Type of Acti . ++.” "| 1 Appiicable Reasons -
"| Category No. , *  (Checkonlyone) 6 i! +. |) See Step 3 Above .
Auto (22) O A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death 1,4,11
x
3 re Uninsured Motorist (46) O A7110 Personal Injury/Property Damage/Wrongful Death ~ Uninsured Motorist | 7,4, 14
OQ A&6070 Asbestos Pro Dama 1,11
Asbestos (04) party ge
Be C) A7221 Asbestos - Personal InjuryWronghu Death 14
a oO
E ‘ Product Liability (24) © A7260 Product Liabilily (not asbestos or toxic/environmental) 4,11
Ba Q A7210 Medical Malpractice - Phystclans & Surgeons 1,4,11
= 2 Medica) Matpractice (45) " 54.98
= 5 Qh A?240 Other Professional Health Care Malpractice os
&
o
E 7 © A7250 Premises Liability (6.g., sllp and fall) 1.4.41
a > Other Personal 4,
5 Injury Property QO A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.¢.. 14,11
8 Damage Wrongful assautt, vandalism, etc.) '
Death (23) CQ A7270 intentional Infiction of Emotional Distress nara
© AT220 Other Parsonal (njuny/Property Damage/Wrongful Death 1,4, 11

 

 

 

 

 

 

LACIV 109 (Rev 2/16) CIVIL CASE COVER SHEET ADDENDUM «, eLpea a
LASC Approved 03-04 AND STATEMENT OF LOCATION Creole se VW

 
 

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 18 of 42 Page ID #:18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHORT TULLE: =
Roach v. Motorola Mobility, LLC. CASE NUMER
oA ; Oy Br he - |. © appiicabie. <*
+ -GiviiCasaCoverSheet.. [0-0 _ 7 7 Type of Action oe .| Reasons - See Step 3
7 GaleaeyNO PZ cis Ls, (eheek ontyonay “oc So ABOVE
Business Tort (07) = {0 A8029 Other Commercial/Business Tort (not fraud/breach of contrac} 4,2,3
=e
ee Civil Rights (08) O A6005 Civil Righte/Discrimination 1,2,3
es
| Defamation (13) C1 A8010 Defamation (slanderflivel) 1.2.3
33
= 2 Fraud (18) CO A6013. Fraud (no contract) 1,23
ce
$s
O A6017 Legal Malpractice 4,2,3
B S| protessionat Negligence (25) ted
= g 0 A8050 Other Professional Malpractice (not medical or legal) 1.2.3
o
za
Other (35) [7 AG025 Other Non-Personal Injury/Property Damage tort 42,3
= Wrongtul Termination (38) 0D A8037 Wrongful Termination 1,2,3
&
e GQ A6024 Other Em t Complaint Case 1,2,3
s Other Employment (15) ploymen pla
5 0 AS109 Labor Commissioner Appeals 10
©) A&004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful 25
eviction) '
Breach ct Wi
ree =" | 8008 ContraclWarranty Broach -Seller Plaintiff (no fraudmegiipence) 25
(not insurence) 0 A6019 Negiigent Breach of ContractWarranty (no fraud) 12,8
(1 A8028 Other Breach of ContractWarranty (not fraud or negligence) Nn2a6
g D A8002 Collections Case-Setter Plaintiff 5,6, 14
Collections (08)
= D A612 Other Promissory Note/Collections Case 5,11
° 1 A8034 Collections Case-Purchased Debt (Charged Off Cansumer Debt 5,6, 11
Purchased on or after January 4, 2014)
Insurance Coverege (18) O A6015 Insurance Coverage (not complex) 1,2,5,8
0D A8009 Contractual Fraud 1,2,3,5
Other Contract (37) 0 A6031 Tortlous Interference 1,2,3,5
Q) AG027 Other Contract Dispute{not breach/insurance/fraud/negligence) 1,2,3,8,8
a en eel
Eminent Domalnftnverse
Condemnation (14) 0 A?7300 Eminent Domain/Condemnation Number of parcels 2,6
£
a Wrongfut Eviction (33) GQ A6023 Wrongful Eviction Case . 2,8
£
a
3 OC AS68018 Mortgage Foreclosure 2,6
a Other Real Property (26) | C AG032 Quiet Title 2.6
O AGOGO Other Real Property (not eminent domain, landiordfenant, forectosure) || 2,6
3 Uniewul Oot Commercial CO AS021 Unlawful Detalner-Commercial (not drugs or wrongful eviction) 6,11
g Unlawful oe © 8020 Unlawful Detainer-Reskiential (not drugs or wrongful eviction) 8, 11
& .
- =] Unlawfut Detainer- .
§ Post-Foreciosure (34) © AS020F Unlawful Detalner-Post-Ferecosure 2,6, 11
5 Unlawful Detainer-Drugs (38) | A8022 Unlawful Detainer-Drugs 2,6, 41
LACIV 109 (Rev 2/18) CIVIL CASE COVER SHEET ADDENDUM Locat Rule 2.3

LASC Approved 03-04 AND STATEMENT OF LOCATION Page 2 of 4

 
 

_Case 2:19-cv-00988-ODW-DFM Document 1

Filed 02/08/19 Page 19 of 42

Page ID #:19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHORT TITLE: CASE NUMBER
Roach v. Motorola Mobility, LLC.
- ‘ON Case Cover Shéet Type otAction 6 “-T,- +" 2] Reasons ‘See Step
-[-t Saterory No... _- (Checkontyong) fe  Abowel 8
Asset Forfeiture (05) O A6108 Asset Forfelture Case 2,3,6

2 Petition re Arbitration (11) | £1 AS81145 Petition to Compel/Confirm/Vacate Arbitration 2,8
>
we QC AS1S1 Witt - Administrative Mandamus 2,8
7 Writ of Mandate (02) O A8152 Whit- Mandamus on Limited Court Casa Matter
3 CO A6153 Writ - Other Limited Court Case Review

Other Judicial Review(39) | A6150 Other Writ Judicial Review 28
7 Antitrust/Trade Regutation (03) | As003 Antitrust/Trade Regulation
oS
3
S Construction Defect (10) | ( A6007 Construction Defect 1,2,3
5
5 = MOE | 0 A6006 Claims Involving Mass Tor 4,2,8
a
E
3 Securities Litigation (28) O A8035 Securties Litigation Case 42.8
=
2 Toxic Tort
2 Environmental (30) O AS038 Tone Tort/Environmenta! 1,2,3,8
>
2
a

Insurance Coverage Claims
from Comptex Casa (41) O A6014 insurance Coverage/Subrogation (complex case anty) ; 1,2,5,8
C1 A6141 Sister State Judgment . 2, 5, 11

 

 

 

 

 

 

 

 

 

“Ze O A6160 Abstract of Judgment 2,6
5 & . Enforcement Q A8107 Confession of Judgment (non-domestic relations) 2,9
n
3 of Judgment (20) CO AS140 Administrative Agency Award (not unpaid taxes) 2.8
“>
= S DO A8114 PetitiontCenificate for Entry of Judgment on Unpaid Tax 2,8
O AS112 Other Enforcement of Judgment Case 2,8,9
RICO (27) O A8033 Racketesring (RICO) Case 1.2.8
3 i C A8030 Declaratory Retief Only 1,2,8
= E Cther Complaints G+ A&040 Injunctive Relief Onty (not domestic/haressment) 2,8
8 = (Not Specified Above) (42) | 48014 Other Commercial Complaint Case (non-tortinon-complex) 1,2,8
=s6 (1 A6000 Other Cid] Complaint (non-tortnon-complax) 1.2.8
PuSonaeea) C2 A6113. Partnership and Corporate Govemanca Case 2.8
O A6i21 Civil Harassment 2,3,9
2 z 0 A6123 Workplace Harassment 2,3,9
=
2 2.3.9
5 3 ainons\Os © AB126 Ekler/Dependent Adult Abuse Case
3 = Specified Above) (43) CO A8190 Election Contest 2
= & © A6110 Petition far Change of Name/Change of Gender 2,7
DO A8170 Petition for Relief from Late Claim Law 2.3.8
© AG100 Other Civil Petition 2.8
LACIV 109 (Rev 2/16} CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
AND STATEMENT OF LOCATION Page 3 of 4

LASC Approved 03-04

 
 

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 20 of 42 Page ID #:20

 

 

SMORT TITLE: CASE NUMBER

 

 

Roach v. Motorala Mobility, LLC.

 

Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the

type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
(No address required for class action cases).

 

 

 

 

 

 

 

 

ADDRESS:
REASON: 18025 Burbank Blvd. #2
01.02.9%3.04,05.06.07. 08.0 9.010.011.
cry: . STATE: 2iP CODE:
Sherman Oaks CA 91411
Step 5: Certification of Assignment: | certify that this case is properly filed in the Central District of

 

the Superior Court of California, County of Los Angeles (Code Civ. Proc., §392 et seq., and Local Rule 2.3(a}({1)(E)].

Dated: October 26, 2018 ; bn

(SIGNATURE OF A LING PARTY)

PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
COMMENCE YOUR NEW COURT CASE:

1
2
3.
4

Original Complaint or Petition.
If filing a Complaint, a completed Summons form for issuance by the Clerk.
Civil Case Cover Sheet, Judicial Council form CM-010.

oy Case Cover Sheet Addendum and Statement of Location form, LACIV 108, LASC Approved 03-04 (Rev,
02/16).

Payment in full of the filing fee, unless there ts court order for waiver, partial or scheduled payments.

A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
minor under 18 years of age will be required by Court in order to issue a summons.

Additional copies of documents to ba conformed by the Clerk. Copies of the cover sheet and this addendum
must be served along with the summons and complaint, or other initiating pleading in the case.

 

LAGIV 109 (Rev 2/18) CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
LASC Approved 03-04 AND STATEMENT OF LOCATION Page 4 of 4

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 21 0f 42 Page ID #:21

EXHIBIT “D”

 
 

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 22 of 42 Page ID #:22

 

 

 

 

 

 

 

 

 

 

 

 

 

- Hessel x Canta Fla Samp
SUPERIOR COURT OF CALIFORNIA ™
COUNTY OF LOS ANGELES .
| COURTHOUSE ADDRESS: . FILED
Stanley Mosk Courthouse erior Court of Catfornia
111 North Hill Street, Los Angeles, CA 90012 unly of Los Angsies
—| - 10/26/2018
NOTICE OF CASE ASSIGNMENT ; SesR Coober, Exccutive Ofior | Gah of Caw
By: Judi Lara Deputy
UNLIMITED CIVIL CASE OO ———
CASE NOMBER:
Your case is assigned for all purposes to the judicial officer indicated below. | 18STCV02506
JS FORM IS TO BE SERVED WITH THE SUMMONS AND C
ASSIGNED JUDGE DEPT | ROOM ASSIGNED JUDGE DEPT | ROOM

v¥ {Samantha Jessner 31

 

 

 

 

 

 

 

on 10/26/2018

Given to the PlaintifCross-Complainan/Attomey of Record Sherri R. Carter, Executive Officer / Clerk of Court
By JudiLara_.
(Date)

_ Deputy Clerk
LACIV 180 (Rav 6/18)

NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASCG Approved 05/08 :
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 23 of 42 Page ID #:23

EXHIBIT “E”

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 24 of 42 Page ID #:24

 

 

€

 

  

 

    

 

 

 

 

 

 

 

c
‘ € @
ATTORNEY OR PARTY WITHOUT ATTORNEY (name and Address) FOR COURT USE OALY
NEVILLE L. JOHNSON, (SBN 66329)
DOUGLAS L. JOHNSON, (SBN 209216)
ARUN DAYALAN, (SBN 225255
RONALD P. =p (SBN ana) FILED lifornia
JOHNSON & JOHNSON LLP Superior Court of : elec
439 N. CANON DRIVE, SUITE 200 Counts of Foe
BEVERLY HILLS, CA 90210
Nov 08 2018
TELEPHONE NO.: (310) 975-1080 FAX NO. (Optional):
E-MAIL SCOR nto : TR Ganges _acounee winearriierls of Gouft
ATTORNEY FOR (Meme): PLAINTIFF ANDREW ROACH sere a map coe Dept
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES By_-S& TGnrt =
STREET ADDRESS: 111 N. HILL ST. sh
MAILING ADDRESS:
CITY AND ZIP CODE: LOS ANGELES, CA 90012
BRANCH NAME: STANLEY MOSK COURTHOUSE
PLAINTIFF/PETITIONER: ANDREW ROACH, AN INDIVIDUAL CASE NUMBER: 18STCV02506
DEFENDANT/RESPONDENT: MOTOROLA MOBILITY, LLC., ET AL. uy 3
»
PROOF OF SERVICE OF SUMMONS Ret. No. or File No: 1068111J3S
(Separate proof of service is raquired for each party served.)
1. At the time of service | was at least 18 years of age and not a party to this action.
2. | served copies of :
al Summons
bX Complaint
ci Alternative Dispute Resolution (ADR) package
df Civil Case Cover Sheet (served in complex cases only)
eD cross-complaint
f. other (specify documents): CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF LOCATION;
NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE; VOLUNTARY EFFICIENT LITIGATION
STIPULATIONS
3. a. Party served: (specify name of party as shown on documents served):
MOTOROLA MOBILITY, LLC
b. Person served (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
under item 5b on whom substituted service was made)(specify name and relationship to the party named in item 3a):
REGISTERED AGENT, CT CORPORATION SYSTEM, BY SERVING ALBERT DAMONTE, PROCESS SPECIALIST
4. Address where the party was served: 818 W. 7™ ST., STE. 930
LOS ANGELES, CA 90017
5. | served the party (check proper box)
a. KJ by personal service. | personally delivered the documents listed in item 2 to the party or persan authorized to
receive service of process for the party (1) on (date): NOVEMBER 2, 2018 (2) at: (time) 1:55 PM
b. (1) by substituted service. On (date): at: (time) . 1 left the documents listed in item 2
with or in the presence of (name and title or relationship to the person indicated in item 3):
(1) C1 (business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of the papers.
rls (2) (= (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
place of abode of the party. | informed him or her of the general nature of the papers.
ares (3) 0 (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
gi address of the person to be served, other than a United States Postal Service post office box. | informed
er him or her of the general nature of the papers.
ath (4)C__| thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies were left (Code Civ. Proc., § 415.20). | mailed the documents on
(date): (city): or (1) a deciaration of mailing is attached.
Page 1 of 2
Form Adopted for Mandatory Use PROOF OF SERVICE OF SUMMONS Code of Civit Procedure § 417.10

Judicial Council of Califomta
POS-010 [Rev. January 1, 2007]

 

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 25 of 42 Page ID #:25

 

*

doc

oo © &

(5) ___‘t attach a declaration of diligence stating actions taken first to attempt personal service.

 

PLANTIFF/PETITIONER: ANDREW ROACH, AN INDIVIDUAL CASE NUMBER:

 

 

DEFENDANT/RESPONDENT: MOTOROLA MOBILITY, LLC., ET AL. 18STCV02506

 

5. c.[) by mall and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,

(1) (date): (1) (city):

(3) with two copies of the Notice end Acknowledgment of Receipt (form 982(a)(4)) and a postage-paid retum
envelope addressed to me. (AHach completed Notice and Acknowledgement of Receipt (form 982(a)(4).)
(Code Civ. Proc., § 415.30.)

(4) (1 to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

d. 1 by other means (specify means of service and authorizing code section):
1 Additional page describing service is attached.

6. The “Notice to the Person Served” (on the summons) was completed as follows:
a. C1 as an individual defendant
b. (2 as the person sued under the fictitious name of (specify):
c. {] on behalf of (specify): MOTOROLA MOBILITY, LLC
under the following Code of Civil Procedure section:

LJ 416.10 (corporation) (C0 415.95 (business organization, form unknown)
(1 416.20 (defunct corporation) LC 416.60 (minor)
0 416.30 (joint stock company/association) CJ 416.70 (ward or conservates)
CJ 416.40 (association or partnership) 0 416.90 (authorized person)
0 416.50 (public entity) DD 415.46 (occupant)
KJ other:LLC

7. Person who served papers
a. Name: MARIO LOPEZ
b. Address: 800 W. 1°" STREET, SUITE 200-B
LOS ANGELES, CALIFORNIA 90012

 

c. Telephone number: (213) 607-9000 f aoe
d. The fee for service was: § a
e. lam: USA Legal Network

(1) (1 not a registered California process server.
(2) exempt from registration under Business and Professions Code section 22350(b).
(3) 1 registered California process server:

(i) CM owner (J Employee [dX] independent contractor.

(ii) G1 Registration No.:5986

(iii) KI] County: LOS ANGELES

8. [KX] ! declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Or
9. tam a California sherif or marshal and | certify that the foregoing is true and correct.

ex, Date: NOVEMBER 5, 2018

ui MARIO LOPEZ

 

{NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHALL)

Page 2 of 2

Form Adopted for Mandatory Use PROOF OF SERVICE OF SUMMONS Code of Civil Procedure § 417.10
Judicial Council of California
POS-010 [Rev. January 1, 2007]

 

 

 

 

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 26 of 42 Page ID #:26

EXHIBIT “F”

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 27 of 42 Page ID #:27

 

 

 

SUPERIOR COURT OF CALIFORNIA nl
COUNTY OF LOS ANGELES FILED
COURTHOUSE ADDRESS: ant cite Me
Stanley Mosk Courthouse ,
111 North Hill Street, Los Angeles, CA 90012 11/20/2018
PLAINTIFF: Sheri B. Garter, Exooulrve Officer | Genk of Couy

Andrew Roach

 

 

 

 

 

AT By Ramon Manzo fepaty
Motorola Mobility, LLC
CASE NUMBER:
NOTICE OF CASE MANAGEMENT CONFERENCE 18STCV02506

 

TO THE PLAINTIFF(S)/ATTORNEY(S) FOR PLAINTIFF(S) OF RECORD:

You are ordered to serve this notice of hearing on all parties/attorneys of record forthwith, and meet and confer with all
parties/attorneys of record about the matters to be discussed no later than 30 days before the Case Management Conference.

Your Case Management Conference has been scheduled at the courthouse address shown above on:

 

ate: Time: Dept.:
02/25/2019 8:30 AM 31

 

 

 

NOTICE TO DEFENDANT: THE SETTING OF THE CASE MANAGEMENT CONFERENCE DOES NOT EXEMPT THE
DEFENDANT FROM FILING A RESPONSIVE PLEADING AS REQUIRED BY LAW.

Pursuant to California Rules of Court, rules 3.720-3.730, a completed Case Management Statement (Judicial Council form #
CM-110) must be filed at least 15 calendar days prior to the Case Management Conference. The Case Management Statement
may be filed jointly by all parties/attorneys of record or individually by each party/attorney of record. You must be familiar with the
case and be fully prepared to participate effectively in the Case Management Conference.

At the Case Management Conference, the Court may make pretrial orders including the following, but not limited to, an order
establishing a discovery schedule; an order referring the case to Alternative Dispute Resolution (ADR); an order reclassifying the
case; an order setting subsequent conference and the trial date; or other orders to achieve the goals of the Trial Court Delay
Reduction Act (Gov. Code, § 68600 et seq.)

Notice is hereby given that if you do not file the Case Management Statement or appear and effectively participate at the Case
Management Conference, the Court may impose sanctions, pursuant to LASC Local Rule 3.37, Code of Civil Procedure
sections 177.5, 575.2, 583.150, 583.360 and 583.410, Government Code section 68608, subdivision (b), and California Rules of
Court, rule 2.2 et seq.

Dated: _ 11/20/18

 

Judicial Officer
CERTIFICATE OF SERVICE

I, the below named Executive Officer/Clerk of the above-entitled court, do hereby certify that | am not a party to the cause
herein, and that on this date | served the Notice of Case Management Conference upon each party or counsel named below:

Y/] by depositing in the United States mail at the courthouse in Los Angeles , California, one copy of the original
filed herein in a separate sealed envelope to each address as shown below with the postage thereon fully prepaid.

1) by personally giving the party notice upon filing of the complaint.

Neville Lawrence Johnson
439 N Canon Dr #200
Beverly Hills, CA 90210

Sherri R. Carter, Executive Officer / Clerk of Court

 

Dated: 11/20/2018 By Ramon Manzo
Deputy Clerk
LACIV 132 (Rev. 07/13) NOTICE OF Cal. Rules of Court, rules 3.720-3.730

LASC Approved 10-03

For Optional Use CASE MANAGEMENT CONFERENCE

LASC Local Rules, Chapter Three
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 28 of 42 Page ID #:28

EXHIBIT “G”
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 29 of 42 Page ID #:29

 

 

SUPERIOR COURT OF CALIFORNIA Resenwed For ererers eure Stamp
COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS: FILED
Stanley Mosk Courthouse i solely Arcos e
111 North Hill Street, Los Angeles, CA 90012 11/20/2018

 

Snen R. Garver, Executive Oc | Genk of Cour

PLAINTIFF(S):
* Ramon Mano epay

By:

 

 

Andrew Roach

 

DEFENDANT(S):
Motorola Mobility, LLC

 

 

CASE NUMBER:

ORDER TO SHOW CAUSE HEARING 18STCV02506

 

 

To the party / attorney of record:

You are ordered to appear for an Order to Show Cause Hearing on 02/25/2019 at 8:30 AM_ in
department31_ of this court, Stanley Mosk Courthouse
and show cause why sanctions should not be imposed for:

[/] Failure to file proof of service.

Failure to comply or appear may result in sanctions pursuant to one or more of the following: California
Rules of Court, rule 2.30 and rule 3.1340; Code of Civil Procedure sections 177.5, 575.2, 583.150,
583.310, 583.360, 583.410, 583.420, 583.430; and Government Code section 68608.

[ ] To avoid a mandatory appearance all required documents must be filed at least 5 days prior to the

   
  
  

date of the hearing.
bs Samantha P. Jessner
ar
Dated: 11/20/2018 Samantha Jessner/ Judge

 

Judicial Officer

ORDER TO SHOW CAUSE HEARING
LACIV 166 (Rev. 09/08) Cal. Rules of Court, rule 2.30
LASC Approved 06-04 LASC Local Rules, Chapter 7

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 30 of 42 Page ID #:30

 

SUPERIOR COURT OF CALIFORNIA
COUNTY OF LOS ANGELES

 

 

 

Reserved for Clerk’s File Stamp

 

 

 

COURTHOUSE ADDRESS: Suneri FILED exci
Stanley Mosk Courthouse ‘Eounty of tos Angeles .
111 North Hilt Street, Los Angeles, CA 90012 11/20/2018
PLAINTIFF/PETITIONER: Sie A. Gare, Execubve Office | Gerk af Gaur
Andrew Roach By: Ramon Manzo penaty
DEFENDANT/RESPONDENT:
Motorola Mobility, LLC
CASE NUMBER:
CERTIFICATE OF MAILING 18STCV02506

 

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that | am not a
party to the cause herein, and that on this date | served the Order to Show Cause Failure to File Proof of
Service upon each party or counsel named below by placing the document for collection and mailing so as
to cause it to be deposited in the United States mail at the courthouse in Los Angeles, California, one copy
of the original filed/entered herein in a separate sealed envelope to each address as shown below with the

postage thereon fully prepaid, in accordance with standard court practices.

Neville Lawrence Johnson
Johnson & Johnson LLP
439 N Canon Dr #200
Beverly Hills, CA 90210

Sherri R. Carter, Executive Officer / Clerk of Court

Dated: 11/20/2018 By: _Ramon Manzo

 

Deputy Clerk

CERTIFICATE OF MAILING

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 31 0f42 Page ID #:31

EXHIBIT “H”

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 32 of 42 Page ID #:32

 

SUPERIOR COURT OF CALIFORNIA
COUNTY OF LOS ANGELES

 

COURTHOUSE ADDRESS:

 

 

 

Reserved for Clerk’s File Stamp

FILED
Stanley Mosk Courthouse OS a c nena
111 North Hill Street, Los Angeles, CA 90012 121242018
PLAINTIFF(S): Sheri R. Exposing (tice Qed of Cour
Andrew Roach By: Le" Deputy
DEFENDANT(S): Catharine Craw

Motorola Mobility, LLC

 

NOTICE OF CASE REASSIGNMENT AND ORDER FOR
PLAINTIFF TO GIVE NOTICE (Dates Remain)

 

CASE NUMBER:
18STCV02506

 

 

TO THE PLAINTIFF(S) AND PLAINTIFF’S ATTORNEY OF RECORD OR PLAINTIFF(S) IN
PROPRIA PERSONA:

You are hereby notified that effective 01/02/2019

entitled action, previously assigned to Samantha Jessner

, an order was made that the above-

is now and shall be assigned to Yolanda Orozco

as an Individual Calendar (IC), direct calendaring judge for all purposes, including trial, in
department 31 ~~ at Stanley Mosk Courthouse

(See Chapter 3, Los Angeles Court Rules) All matters on calendar in this case will remain set on
the dates previously noticed, in the department indicated above unless otherwise ordered by the

court.

Notice is further given that plaintiff in propria persona or counsel for the plaintiff is ordered to give
notice of this all-purpose case assignment by serving a copy of the notice on all parties to this
action within 10 days of service of this notice by the court, and file proof of service thereof within 12
days of this notice. Failure to timely give notice and file proof of service may lead to imposition of

sanctions pursuant to Code of Civil Procedure section 177.5 or otherwise.

Sherri R. Carter, Executive Officer / Clerk of Court

Dated: 12/24/2018 By Catherine Crow

Deputy Clerk

NOTICE OF CASE REASSIGNMENT AND ORDER FOR PLAINTIFF TO GIVE NOTICE
(Dates Remain)

(Proposed LACIV 252)

LASC Approved 00-00 Local'Rules Chapter 3
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 33 of 42 Page ID #:33

 

SUPERIOR COURT OF CALIFORNIA
COUNTY OF LOS ANGELES

 

 

 

Reserved for Clerk’s File Stamp

 

 

 

COURTHOUSE ADDRESS: _ FILED
Superior Cour of California
Stanley Mosk Courthouse County of Los Angaies
111 North Hill Street Los Angeles, CA 90012 12/24/2018
PLAINTIFF/PETITIONER: Sere Ape Ee nprmatiyy ces perk ol Cat
By: Depety
Andrew Roach Cathariia Grow
DEFENDANT/RESPONDENT:
Motorola Mobility, LLC
CASE NUMBER:
CERTIFICATE OF MAILING 18STCV02506

 

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that | am not a
party to the cause herein, and that on this date | served the Notice of Case Reassignment and Order for
Plaintiff to Give Notice upon each party or counsel named below by placing the document for collection
and mailing so as to cause it to be deposited in the United States mail at the courthouse in Los Angeles,
California, one copy of the original filed/entered herein in a separate sealed envelope to each address as
shown below with the postage thereon fully prepaid, in accordance with standard court practices.

Neville Lawrence Johnson

Johnson & Johnson LLP
439 N Canon Dr #200
Beverly Hills, CA 90210

Dated: 12/24/2018

Sherri R. Carter, Executive Officer / Clerk of Court

By: _Catherine Crow

Deputy Clerk

CERTIFICATE OF MAILING

 
Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 34 of 42 Page ID #:34

EXHIBIT “I”

 
Electronically BES RY 25F 9° EV OCS BS 20 DWE DEN DOCG ReAt st! FERS DZOBPEO PAGE SH GFADy S Pager DYE aS

weintraub tobin chediak coleman grodin

LAW CORPORATION

—

oO ON O OO HR & N

Jonathon D. Townsend, California State Bar Number 293918
WOMBLE BOND DICKINSON (US) LLP

555 Fayetteville Street, Suite 1100

Raleigh, North Carolina 27601

Telephone: 919.755.2175

Facsimile: 919.755.6173

Dale C. Campbell, State Bar Number 99173

Giles G. Judd Jr., State Bar No. 318346
WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
Law Corporation

400 Capitol Mall, 1 1th Floor

Sacramento, California 95814

Telephone: 916.558.6000

Facsimile: 916.446.1611

Attorneys for Defendant Motorola Mobility, LLC

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF LOS ANGELES

ANDREW ROACH, an individual, ) Case No. 18STCV02506
Plaintiff,
) ANSWER OF DEFENDANT MOTOROLA
v. MOBILITY, LLC TO COMPLAINT
MOTOROLA MOBILITY, LLC, a DELAWARE
corporation; and DOES 1-20, inclusive, Dept: 31, The Honorable Yolanda Orozco,

Judge for All Purposes
Defendants.

Complaint filed: October 26, 2018

 

 

Defendant Motorola Mobility, LLC (“Defendant”} hereby answers the Complaint of
plaintiff Andrew Roach (“Plaintiff”), and alleges as follows:
GENERAL DENIAL

Pursuant to Code of Civil Procedure section 431.30, Defendant denies, generally and

specifically, each and every allegation contained in Plaintiff's unverified Complaint, including

the causes of action therein, and further denies that Plaintiff is entitled to any of the relief

requested in the Complaint, including damages, in any amount or at all, from Defendant.

 

Answer of Defendant Motorola Mobility, LLC
to Plaintiff's Complaint

{2536160.DOC;} ]

 

 
weintraub tobin chediak coleman grodin

LAW CORPORATION

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 36 of 42 Page ID #:36

—

AFFIRMATIVE DEFENSES
As separate and distinct defenses to the causes of action set forth in the Complaint, and

without assuming any additional burden of proof or production, Defendant alleges the

following affirmative defenses:
FIRST AFFIRMATIVE DEFENSE
(Failure to State a Cause of Action)
Defendant alleges that the Complaint, and each and every purported cause of action
contained therein, fails to state any claim upon which relief can be granted.

SECOND AFFIRMATIVE DEFENSE

oO ON Oe OH Fe WH NY

(Mitigation of Damages)
11 As a defense to each and every cause of action in the Complaint, Defendant alleges

12 j| that Plaintiff failed to mitigate any damages that Plaintiff contends he sustained and is therefore

13 j} barred from recovery.

 

14 THIRD AFFIRMATIVE DEFENSE
15 (Statute of Limitations)
16 Defendant alleges that the Complaint, and each and every cause of action therein, is

17 || barred by the applicable statutes of limitations, including sections 337, 337.2, 338(a), 339,
18 || and 343 of the California Code of Civil Procedure, as well as section 17208 of the California

 

19 |) Business and Professions Code.

20 FOURTH AFFIRMATIVE DEFENSE

2] (Unclean Hands}

22 As a defense to the Complaint, and each and every cause of action therein, Defendant

23 || is informed and believes, and based thereon alleges, that Defendant acted with unclean hands

24 || in and about the matters alleged in the Complaint and is therefore barred from any recovery

25 || sought by way of the Complaint.

 

26 || ///
27 | ///
28 | ///
{2536160.D0C;} 9 Answer of Defendant Motorola Mobility, LLC

 

to Plaintiff’s Complaint

 
weintraub tobin chediak coleman grodin

LAW CORPORATION

Case 2:

—

 

o.clUNUDUULUCUOUOUCUMUMNS OO OO OC UD

 

19-cv-00988-ODW-DFM Document 1 Filed 02/08/19 Page 37 of 42 Page ID #:37

FIFTH AFFIRMATIVE DEFENSE
(Privilege/Justification)

As a defense to the Complaint, and each and every cause of action therein, Defendant
alleges that Plaintiff's claims are barred because Defendant’s conduct was privileged or
justified.

SIXTH AFFIRMATIVE DEFENSE
(Comparative Fault)

As a defense to the Complaint, and each and every cause of action therein, Defendant
alleges that Plaintiff's damages, if any, the existence of which Defendant denies, should be
diminished by Plaintiff’s comparative fault as a result of his acts and conduct in and about the

matters that are the subject of the Complaint.
SEVENTH AFFIRMATIVE DEFENSE
(Third-Party Conduct as Superseding Cause}

Defendant alleges that Plaintiff's damages, if any, were proximately caused by
negligent, reckless, or intentional acts of third parties, as to whom Defendant has neither the
right, duty, nor opportunity to exercise control, and who acted without the knowledge,
participation, or ratification of Defendant.

EIGHTH AFFIRMATIVE DEFENSE
(Consent)

As a defense to the Complaint, and each and every cause of action therein, Defendant
alleges Plaintiff's claims are barred due to Plaintiff’s consent, express or implied, to
Defendant’s conduct in the matters upon which the Complaint is based.

NINTH AFFIRMATIVE DEFENSE
(Ratification)

As a defense to the Complaint, and each and every cause of action therein, Defendant

alleges Plaintiff's claims are barred as a result of Plaintiff’s ratification of Defendant’s conduct

in the matters upon which the Complaint is based.

///

 

Answer of Defendant Motorola Mobility, LLC
to Plaintiff’s Complaint

{2536160.DOC;} 3

 
weintraub tobin chediak coleman grodin

LAW CORPORATION

Case 2:

—

oO ODO ODN OO oO F&F WD NH

SNPRAORSBERSB* 6 CPaonuracaxrk an a

19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 38 of 42 Page ID #:38

TENTH AFFIRMATIVE DEFENSE
(Estoppel)

“As a defense to the Complaint, and each and every cause of action alleged therein,
Defendant alleges that Plaintiff is estopped from recovering from Defendant based on Plaintiff's
conduct in connection with the matters that are the subject of the Complaint.

ELEVENTH AFFIRMATIVE DEFENSE
(Laches)

As a defense to the Complaint, and each and every cause of action alleged herein,
Defendant alleges that the doctrine of laches bars all recovery sought by way of the Complaint
because Plaintiff unreasonably delayed in filing the Complaint.

TWELFTH AFFIRMATIVE DEFENSE
(First Amendment)

As a defense to the Complaint, and each and every cause of action therein, Defendant
alleges that Defendant’s conduct alleged in the complaint is protected by the First Amendment
to the United States Constitution, which guarantees freedom of speech and expression.

THIRTEENTH AFFIRMATIVE DEFENSE
(Damages Unavailable)

As a defense to the Complaint, and each and every cause of action therein, Defendant
alleges that Plaintiff's damages, if any, the existence of which Defendant denies, are limited to
economic damages by, among other things, the economic loss rule and the rule barring
punitive or exemplary damages in breach of contract claims. (Walker v. Signal Companies,
Inc. (1978) 84 Cal.App.3d 982, 995; Cal Civ. Code § 3294.)

FOURTEENTH AFFIRMATIVE DEFENSE
(Waiver)
As a defense to the Complaint, and each and every cause of action therein, Defendant

alleges that Plaintiff waived and voluntarily relinquished the rights he seeks to enforce in the

Complaint.

‘ff

 

Answer of Defendant Motorola Mobility, LLC

{2536160.DOC;} 4 to Plaintiff's Complaint

 

 
weintraub tobln chediak coleman grodin

LAW CORPORATION

Case 2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 39 of 42 Page ID #:39

oO ON OO OH FF WD NY =

rm NO ND BD NO NY NH KH] = HSH HS HSH FSF FS HF SH
& Si ono nm b&b WwW NY —| CO 0 WON DB OO BP WY =

 

FIFTEENTH AFFIRMATIVE DEFENSE
(Set Off)

As a defense to the Complaint, and each and every cause of action therein, Defendant
alleges that Plaintitf’s recovery, if any, should be set off by damages incurred by Defendant as
a result of Plaintiff's conduct.

SIXTEENTH AFFIRMATIVE DEFENSE
(Discharge of Duty}

As a detense to the Complaint, and each and every cause of action therein, Defendant
alleges that Plaintiff's claims are barred because to the extent Defendant owed any duty to
Plaintiff, the existence of any such duty is denied, said duty was discharged.

SEVENTEENTH AFFIRMATIVE DEFENSE
(Exemption)

As a defense to the Complaint, and each and every cause of action therein, Defendant
alleges that Plaintiff’s claims are barred by the public affairs exemption in California Civil Code
section 3344 {d),

EIGHTEENTH AFFIRMATIVE DEFENSE
(Right to Amend)
Defendant reserves the right to assert additional affirmative defenses as such acts

become know that justify the application of additional affirmative defenses in this action.

f/f
‘ff
f//
‘ff
/f/
///
f/f
//f}
‘If

 

Answer of Defendant Motorola Mobility, LLC

{2536160.DOC;} 5 to Plaintiff's Complaint

 
weintraub tobin chediak coleman grodin

LAW CORPORATION

Case 2:(L9-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 40 of 42 Page ID #:40

1 PRAYER FOR RELIEF
2 WHEREFORE, Defendant prays for judgment as follows:
3 1. that Plaintiff take nothing from Defendant by way of the Complaint;
4 2. that Defendant be awarded attorneys’ fees and costs of suit incurred herein; and
5 3. for such other and further relief as the Court deems just and proper.
6
7 || Dated: January 3, 2019 Respectfully submitted,
8 WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
9 Law Corporation
10

Dale C. Campbe
12 State Bar No. 99173

13 Attorneys for Defendant Motorola Mobility, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Answer of Defendant Motorola Mobility, LLC
{2536160.D0C;} 6 to Plaintiff's Complaint

 

 
weintraub tobin chediak coleman grodin

LAW GORPORATION

Case 2:

—

oO ON O OO FF WD LH

& 8 oOo womb WY —- DO DOWN WB OD BB W NY

L9-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 41 0f 42 Page ID #:41

Andrew Roach v. Motorola Mobility, LLC
Los Angeles County Superior Court Case No. 18STCV02506

PROOF OF SERVICE

lam a citizen of the United States, employed in the City and County of Sacramento, California.
My business address is 400 Capitol Mall, 11th Floor, Sacramento, California 95814. | am

over the age of 18 years and not a party to, nor interested in, the within action. On this date, |
caused to be served the following:

Answer of Defendant Motorola Mobility to Plaintiff's Complaint

XX United States mail by placing such envelope(s) with postage thereon fully
prepaid in the designated area for outgoing mail in accordance with this
office’s practice whereby the mail is deposited in a United States mailbox
after the close of the day’s business.

By personally delivering, or causing to be delivered, a true copy thereof to
the persons at the addresses set forth below.

Via Golden State Overnight, for delivery next business morning

ae Via facsimile

Neville L. Johnson Attorneys for Plaintiff
Douglas L. Johnson Andrew Roach
Ronald P. Funnell

Arun Dayalan

JOHNSON & JOHNSON LLP

439 North Canon Drive, Suite 200
Beverly Hills, California 90210
Facsimile: 310.975.1095

Bassil A. Hamideh Attorneys for Plaintiff
THE HAMIDEH FIRM, P.C. Andrew Roach

1801 Century Park East, Suite 2400
Los Angeles, California 90067
Facsimile: 310.733.5699

| declare under penalty of perjury that the foregoing is true and correct.

   

Executed 3 January 2019, at Sacramentef/California.

 

Answer of Defendant Motorola Mobility, LLC

{2536160.D0C;} / to Plaintiff's Complaint

 

 
weintraub tobin chediak coleman grodin

LAW CORPORATION

Case

oO ODO ON DB OO FF W NY

NO NO NY KH NY NY NY NY N FSP FP FT sr Fe 7taaeasse
on OBO OO BR WD DY H| ODO UO DOWN OBO OF FHF W YP =

2:19-cv-00988-ODW-DFM Document1 Filed 02/08/19 Page 42 of 42 Page ID #:42

Andrew Roach v. Motorola Mobility, LLC
Los Angeles County Superior Court Case No. 18STCV02506

PROOF OF SERVICE

| am a citizen of the United States, employed in the City and County of Sacramento, California.
My business address is 400 Capitol Mall, 11th Floor, Sacramento, California 95814. | am
over the age of 18 years and not a party to, nor interested in, the within action. On this date, |
caused to be served the following:

Notice of Removal

XX United States mail by placing such envelope(s) with postage thereon fully
prepaid in the designated area for outgoing mail in accordance with this
office’s practice whereby the mail is deposited in a United States mailbox
atter the close of the day’s business.

By personally delivering, or causing to be delivered, a true copy thereof to
the persons at the addresses set forth below.

Via Golden Siate Overnight, for delivery next business morning

Via facsimile

Neville L. Johnson Attorneys for Plaintiff
Ronald P. Funnell Andrew Roach
Arun Dayalan

JOHNSON & JOHNSON LLP

439 North Canon Drive, Suite 200

Beverly Hills, California 90210

Telephone: (310) 975-1080

Facsimile: (310) 975-1095

Bassil A. Hamideh Attorneys for Plaintiff
THE HAMIDEH FIRM, P.C. Andrew Roach
1801 Century Park East, Suite 2400

Los Angeles, California 90067

Telephone: (310) 556-9687

Facsimile: (310) 733-5699

| declare under penalty of perjury that the foregoing is true and correct.

Executed 8 February 2019, at Sacramento, California.

/s/ Elizabeth Netemeyer Sears
Elizabeth Netemeyer Sears

 

{2566362.DOC;} 4 Notice of Removal

 

 
